IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-11244
                           Summary Calendar



ALMETRA EDWARDS

                  Plaintiff - Appellant


     v.

MUNICIPAL ET AL.

                  Defendants

JOE BOGAN, Warden; LUTHER BROWN, Captain; ELIZABETH SAMFORD,
Disciplinary Hearing Officer; RONALD THOMPSON, Regional
Director; LUCKY MALLISHAM, Regional Employee; HARRELL WATTS,
Administrator Staff; KATHLEEN M. HAWK-SAWYER, Director,

                  Defendants - Appellees


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-1509-A
                       - - - - - - - - - -
                          April 25, 2001

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Almetra Edwards, federal prisoner # 06642-062, filed a civil

rights action against numerous officials of the Federal Medical

Center (FMC) in Fort Worth, Texas.    After ordering Edwards to

amend her complaint, the district court dismissed all defendants


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                             No. 00-11244
                                  -2-



except Lisa Austin, FMC Unit Manager.       The district court entered

final judgment with respect to the dismissal of these defendants.

     As a preliminary matter, we note that this action could not

be brought pursuant to 42 U.S.C. § 1983 because there is no state

action, all of the defendants are federal employees.      To the

extent that the action sought damages and injunctive relief for

alleged constitutional violations by federal employees, it could

have been brought pursuant to Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971) and Bell v.

Hood, 327 U.S. 678, 684 (1946), respectively.       The same

substantive standards of constitutional violations apply to both

§ 1983 and Bivens actions.    See Carlson v. Green, 446 U.S. 14, 19

(1980).

     We also note that the record on appeal does not show that

Edwards alleged a violation of the Constitution by challenging

her classification in the FMC.    "An inmate has neither a

protectible property nor liberty interest in his custody

classification."     Moody v. Baker, 857 F.2d 256, 257-58 (5th Cir.

1988).    If there is no other alleged constitutional violation,

the entire suit should have been dismissed.

     Even if it is assumed that there is some other

constitutional claim, all of the defendants other than Austin

were being sued based on their supervisory roles rather than for

their individual actions.    To state a cause of action, a

plaintiff must allege facts that illustrate the defendant’s

participation in the wrong alleged.     Jacques v. Procunier, 801
                           No. 00-11244
                                -3-

F.2d 789, 793 (5th Cir. 1986)(§ 1983 case).   Supervisory

officials cannot be held liable for the actions of their

subordinates on any theory of vicarious liability.   Thompkins v.

Belt, 828 F.2d 298, 303 (5th Cir. 1987); Williams v. Luna, 909

F.2d 121, 123 (5th Cir. 1990).   Although Edwards asserts that the

defendants personally took part in the wrongs alleged based on

there supervisory positions, this is not a claim of true personal

involvement.   Edwards has not shown error in the reasoning of the

district court.

     Edwards has filed numerous motions in this appeal.     They are

all hereby DENIED.

     AFFIRMED; MOTIONS DENIED.